EXHIBIT 10.1

 

 

TWELFTH AMENDMENT TO REVOLVING LOAN PROMISSORY NOTE

 

This Twelfth Amendment to Revolving Loan Promissory Note (this “Amendment”) is
made and entered into as of January 30, 2015, by and between AMERICAN AGCREDIT,
PCA, an agricultural credit association chartered pursuant to the Farm Credit
Act of 1971 (“Lender”), and ROYAL HAWAIIAN ORCHARDS, L.P., a Delaware limited
partnership formerly known as ML Macadamia Orchards, L.P., and ROYAL HAWAIIAN
RESOURCES, INC., a Hawaii corporation formerly known as ML RESOURCES, INC.
(together, “Borrower”).

 

R E C I T A L S:

 

A.     Lender made Borrower a loan in the original amount of $5,000,000.00 (the
“Revolving Loan”), being one of the loans described in the Fourth Amended and
Restated Credit Agreement dated July 15, 2010, as amended by that First
Amendment to Fourth Amended and Restated Credit Agreement dated March 7, 2011,
as further amended by that Second Amendment to Fourth Amended and Restated
Credit Agreement dated July 12, 2012, as further amended by that Third Amendment
to Fourth Amended and Restated Credit Agreement dated August 27, 2013, as
further amended by that Fourth Amendment to Fourth Amended and Restated Credit
Agreement dated December 26, 2013, as further amended by that Fifth Amendment to
Fourth Amended and Restated Credit Agreement dated April 23, 2014, as further
amended by that Sixth Amendment to Fourth Amended and Restated Credit Agreement
dated July 31, 2014, as further amended by that Seventh Amendment to Fourth
Amended and Restated Credit Agreement dated September 30, 2014, as further
amended by that Eighth Amendment to Fourth Amended and Restated Credit Agreement
dated December 15, 2014 and as further amended by that Ninth Amendment to Fourth
Amended and Restated Credit Agreement dated January 30, 2015, to be executed
concurrently herewith (together, the “Credit Agreement”), and evidenced by a
Revolving Loan Promissory Note dated July 8, 2008, as amended by that First
Amendment to Revolving Loan Promissory Note dated June 30, 2009, as further
amended by that Second Amendment to Revolving Loan Promissory Note effective
June 29, 2010, as further amended by that Third Amendment to Revolving Loan
Promissory Note effective July 15, 2010, as further amended by that Fourth
Amendment to Revolving Loan Promissory Note dated July 15, 2010, as further
amended by that Fifth Amendment to Revolving Loan Promissory Note dated July 12,
2012, as further amended by that Sixth Amendment to Revolving Loan Promissory
Note dated August 27, 2013, as further amended by that Seventh Amendment to
Revolving Loan Promissory Note dated December 26, 2013, as further amended by
that Eighth Amendment to Revolving Loan Promissory Note dated April 23, 2014, as
further amended by that Ninth Amendment to Revolving Loan Promissory Note dated
July 31, 2014, as further amended by that Tenth Amendment to Revolving Loan
Promissory Note dated September 30, 2014 and as further amended by that Eleventh
Amendment to Revolving Loan Promissory Note dated December 15, 2014 (together,
the “Revolving Note”).

 

 
 

--------------------------------------------------------------------------------

 

 

B.     Borrower has requested, and Lender has agreed to, among other things,
extend the maturity date of the Revolving Loan from January 30, 2015 to March 3,
2015.

 

B.     The parties are entering into this Amendment to evidence the extension of
the maturity of the Revolving Note.

 

NOW, THEREFORE, taking the forgoing Recitals into account, and for other good
and valuable consideration, the receipt of which are hereby acknowledged, the
parties agree as follows:

 

A G R E E M E N T

 

1.               Amendment of Maturity Date. The maturity date of the Revolving
Note is hereby extended from January 30, 2015 to March 3, 2015.

 

2.              No Other Amendments. Except as modified expressly or by
necessary implication herein or in the Credit Agreement, all of the terms and
conditions of the Revolving Note shall remain unchanged and in full force and
effect. The Term Loan (including the 2010 Term Loan) (or any other instrument
not expressly noted as affected hereby) is not affected by these presents.

 

3.            Security Remains In Effect. All instruments of security (“Security
Instruments”), remain in full force and effect and secure all obligations of
Borrower, as affected by these presents, including without limitation that
Mortgage, Security Agreement, Financing Statement And Assignment Of Rents dated
January 8, 2009, recorded in the Bureau of Conveyances of the State of Hawaii on
January 14, 2009, as Document No. 2009-004913, and filed in the Office of the
Assistant Registrar of the Land Court of the State of Hawaii as Document No.
3818975 and noted on Transfer Certificate of Title No. 283473, 337743, 337744,
510502, 589117, and 473851, as additionally charged and amended by that
Additional Charge To And Amendment Of Mortgage, Security Agreement, Financing
Statement And Assignment Of Rents effective June 30, 2009, recorded as aforesaid
as Document No. 2009-103496 through 2009-103497 and filed as aforesaid as
Document No. 3875709 through 3876710 and noted on the aforesaid Transfer
Certificates of Title, and as additionally charged and amended by that
Additional Charge to and Amendment of Mortgage, Security Agreement, Financing
Statement and Assignment of Rents made effective on July 15, 2010, recorded in
the Bureau of Conveyances of the State of Hawaii on August 6, 2010, as Document
No. 2010-0113108, and filed in the Office of the Assistant Registrar of the Land
Court of the State of Hawaii as Document No. 3986961 and noted on the aforesaid
Transfer Certificates of Title, and a security agreement dated May 1, 2000, a
supplement thereto dated May 1, 2004, a second supplement thereto dated July 8,
2008, a third supplement thereto dated June 30, 2009, and a fourth supplement
thereto dated July 15, 2010, and as additionally charged and amended by that
Additional Charge to and Amendment of Mortgage, Security Agreement, Financing
Statement and Assignment of Rents made effective on August 29, 2013, recorded in
the Bureau of Conveyances of the State of Hawaii on September 26, 2013, as
Document No. 201340533-S, and filed in the Office of the Assistant Registrar of
the Land Court of the State of Hawaii as Document No. T-8669165A thru
T-8669165B, and the financing statement(s) recorded as aforesaid as Document
No(s). 2000-059003 and 2010-113110. These presents do not and shall not affect
the priority of any of the Security Instruments. These presents are made as a
part of the same transaction(s) as the transaction(s) evidenced by the
instruments heretofore recited in these presents. Borrower jointly and severally
re-affirm(s) all of Borrower’s obligations to Lender whether as set forth in
this writing or in any other writing or otherwise (and whether as a borrower,
mortgagor, debtor, or otherwise).

 

 
 

--------------------------------------------------------------------------------

 

 

4.               This Amendment shall be governed by and construed in accordance
with the laws of the State of California, provided that the Lender shall retain
all rights arising under federal law.

 

IN WITNESS WHEREOF, this Twelfth Amendment to Revolving Loan Promissory Note has
been duly executed as of the date first written above.

 

 

ROYAL HAWAIIAN ORCHARDS, L.P., a Delaware limited partnership formerly known as
ML MACADAMIA ORCHARDS, L.P.  

 

 

 

 

 

 

By:

ROYAL HAWAIIAN RESOURCES, INC., a Hawaii corporation formerly known as ML
RESOURCES, INC., its managing general partner  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott Wallace          

 

 

 

Name:

Scott Wallace               

 

 

 

Title:

President, CEO          

             

ROYAL HAWAIIAN RESOURCES, INC., a Hawaii corporation formerly known as ML
RESOURCES, INC.

         

 

  By: /s/ Scott Wallace     Name: Scott Wallace     Title:  President, CEO      
                     

AMERICAN AGCREDIT, PCA

                    By: /s/ Dennis P. Regli               Name: Dennis P.
Regli               Title: Vice President            

 

 